ON APPLICATION FOR REHEARING.
REYNOLDS, J.
Defendant asks for a rehearing, and especially emphasizes three grounds as reasons why we should grant the same, to wit:
1. Was the plaintiff’s lein filed within the prescribed limits so as to' enable him to benefit by the statutes covering matters of this character?
2. Was not the plaintiff’s right of action prescribed by his failure to renew or sue upon his first lien filed in May, 1920?
3. Has the plaintiff proved the facts necessary to sustain his lien?
As to inquiry No. 1, we held in our decision that plaintiff had a right to proceed under Act 262 of 1916; and under the provisions of said act the prescription therein referred to, insofar as it applies to the owner, contracting for work to be done, does not begin to run against the claims of the furnisher of supplies until the owner files notice with the Recorder of Mortgages of his acceptance of the work.
As to question No. 2, the prescription of one year applies to the privilege provided by Act 229 of 1916 but does not apply to the privilege provided by Act 262 of 1916.
As to question No. 3, we have reread the record and find this evidence on page 21:
“By the court:
“Q. Are the items named in that statement correct and the material used in this building less items as appearing and amounting to sixty ($60.00) dollars that should have been charged to ■■ this- Coleman job ?
“A. Yes, sir.”
From this testimony of James Hodge, the party to whom the material was sold, and the other testimony in the record; we think the amount for which we allowed judgment fully proved.
Rehearing refused.